McCLELLAN, J.
The opinion in this case on a former appeal (88 Ala. 312) is decisive of the question now presented. It was then held that, the time within which the defendant had a right to file a sufficent inventory having elapsed, the plaintiff “could have moved for judgment against the garnishee, on the ground that no sufficient claim of exemption had been filed; or, pursuing the course he did, it was his right to demand a fuller inventory. Pursuing either course, it was within the discretion of the presiding judge, with or without terms, to allow an inventory to be filed, or the imperfect one amended. ” Upon the remandment of the cause, the judge of the Circuit Court exercised this discretion, by declining to allow a new (or amended) inventory to be filed; and his action in that re*504gard, which does not trench upon any right the defendant had, is not revisable.
The judgment of the Circuit Court is, therefore, affirmed, on the authority of Tonsmere & Craft v. Buckland, 88 Ala. 312.
Affirmed.